ORDER

PER CURIAM:
Terry Roberson was convicted of first degree robbery and armed criminal action in connection with the robbery of a McElroy Oil Company gas station which occurred February 27, 1992. Defendant was sentenced to concurrent sentences of 25 years and 10 years for the robbery and armed criminal action, respectively. He was sentenced as a prior, persistent and class X offender.
Roberson contends he received ineffective assistance of counsel in that his trial defense counsel failed to call an alibi witness, and that the motion court erred in denying his Rule 29.15 post-conviction motion after hearing. He also contends that the trial court erred in denying his motion for mistrial after a police detective referred to the fact that, in order to conduct a photo line-up, he obtained a photograph of defendant from police department files. Defendant contends such reference constituted impermissible evidence of other crimes because it suggested he had a criminal history. Defendant also challenges the peremptory strikes exercised by the prosecution under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), on grounds that the strikes were not shown to be race-neutral, and that therefore he was deprived of his right to a properly selected jury. He also contends that the identification of defendant by the robbery victim was unreliable because the robber was wearing a ski mask, and that testimony concerning a voluntary statement made by defendant to the police should have been excluded because the police caused him to be confused about the date of the robbery.
*667Defendant’s points are without merit. Judgment affirmed. Rules 30.25(b) and 84.16(b).